94 F.3d 641
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arthur L. BOWMAN, Plaintiff-Appellant,v.Marvin T. RUNYON, Jr., Postmaster General, United StatesPostal Service Agency, Washington, DC, Defendant-Appellee.
No. 96-1029.
United States Court of Appeals, Fourth Circuit.
Aug. 20, 1996.

Arthur L. Bowman, Appellant Pro Se.  Janet E. Smith, UNITED STATES POSTAL SERVICE, Washington, D.C.;   Lee Ellis Berlinsky, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.
Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant noted this appeal outside the sixty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  The district court entered its order on October 25, 1995;  Appellant's notice of appeal was filed on January 2, 1996.  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.